Citation Nr: 1309139	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  11-12 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Unfortunately, remand of the Veteran's claim for service connection for a low back disability is warranted.  Although the Board regrets the additional delay associated with an additional remand, further development of the record is required before the Board may render a decision in the instant case.  When the Board's remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2012, the Board remanded the Veteran's claim to obtain any VA treatment records from October 2011 to the present, and to provide the Veteran with an additional VA examination.  Pertinent treatment records were uploaded to the Veteran's Virtual VA electronic file, and the Veteran was provided with an examination in December 2012.  

With regard to the adequacy of the December 2012 examination, the Board's November 2012 Remand noted that previous VA examination reports were inadequate because they did not address a July 2008 opinion provided by Dr. J.W. suggesting that the Veteran's low back disability was related to his military service.  The Board's second remand directive provided the following instruction: "The examiner should specifically address Dr. J.W.'s opinion that the Veteran's [degenerative disc disease] is related to service."  Notwithstanding that instruction, the December 2012 VA examiner did not address the July 2008 opinion provided by Dr. J.W., and an addendum opinion from this examiner must therefore be sought on remand.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.  Request a supplemental opinion from the examiner who conducted the December 2012 examination.  If that examiner is not available, then request an opinion from an examiner of appropriate expertise, with the option for that examiner to schedule an additional examination, if necessary to provide the requested opinion.  The examiner must review the claims file and must note that review in the report.  The examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's mild degenerative disc disease of the lumbar spine is related to parachute jumps during service.  For purposes of the opinion, the examiner should assume that the Veteran experienced the in-service parachute jumps and parachute landing injuries that he described to both the June 2009 and October 2011 VA examiners.  The examiner's opinion should be supported by a full explanation of the reasons underlying the opinion.  The examiner should specifically address Dr. J.W.'s opinion that the Veteran's degenerative disc disease is related to service.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

